PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/658,906
Filing Date: 25 Jul 2017
Appellant(s): Hogue et al.



__________________
Mr. Jon P. Deppe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/23/2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 6 October 2020 from which the appeal is taken have been modified by the Advisory action dated 4 April 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
	The following ground(s) of rejection are applicable to the appealed claims.
The 35 U.S.C. § 101 rejection of Claims 1-2, 4, 10, 15, 18, 30, 32, 36-37, 39-41, and 43-46.
The 35 U.S.C. § 103 rejection of Claims 1-2, 4, 10, 15, 18, 30, 32, 36-37, 39-41, and 43-46.

(2) Response to Argument
	In the Appeal Brief dated 6 October 2020, Appellant makes the following arguments: 

	(A1). Regarding the 35 U.S.C. § 101 rejection of Claims 1-2, 4, 10, 15, 18, 30, 32, 36-37, 39-41, and 43-46. [App. Br. at Pgs. 3-20].
First, Appellant argues that the subject matter of independent claim 1 and its dependents is not directed to an abstract idea under the First Prong of Step 2A of the Mayo/Alice Eligibility test for patentable subject matter. 
Second, Appellant argues that the subject matter of claim 1 and its dependents recite additional elements that integrate any alleged judicial exception into a practical application under the Second Prong of Step 2A of the Mayo/ Alice Eligibility test for patentable subject matter.
Lastly, Appellant argues that under the second step of the Mayo/Alice analysis, the subject matter of claim 1 and its dependents amounts to significantly more than an abstract idea.
 

Response (A1), first, Appellant argues that the subject matter of independent claim 1 and its dependents is not directed to an abstract idea under the First Prong of Step 2A of the Mayo/Alice Eligibility test for patentable subject matter. 
	Appellant argues that the subject matter of claim 1 is not directed to and does not recite an abstract idea because claim 1 presents a specific organization, based not on generic file structures that exist, but based on relevant genetic sequences and rules for treatment that specifically reference to those structure file elements in a particular way and make updated the files more straightforward. 
	Examiner respectfully disagrees. Examiner respectfully submits that the identified abstract idea is a Method of Organizing Human Activity. Independent claim 1 is directed to generating one or more personalized treatment plans for customized healthcare treatment for an individual suffering from at least one medical condition (i.e. managing personal behavior or interactions between people including following rules or instructions). But for the recitation of generic computer components, independent claim 1 recites receiving information about the individual from one or more sources, wherein the information about the individual is at least sourced from genetic data regarding the individual comprising a proprietary third party formatted file with discrete data pertaining to the genetic data of the individual, extracting patient data from the received information and storing the extracted patient data including the genetic data regarding the individual being parsed to populate, wherein the genetic data regarding the individual are stored both as a complete file and parsed genetic data portions comprising less than the complete file, and wherein the individual data portions are individually indexed for evaluation, and utilizing the patient data to generate the one or more personalized treatment plan for the individual, the one or more personalized treatment plan being automatically updated over time, optimizing the individual's treatment outcome, wherein the generation of the one or more personalized treatment plan comprise application of rules, wherein the rules are stored, and to query the individual data fields from the structured format for application to one or more rules. 


Second, Appellant argues that the subject matter of claim 1 and its dependents recite additional elements that integrate any alleged judicial exception into a practical application under the Second Prong of Step 2A of the Mayo/ Alice Eligibility test for patentable subject matter.
	In particular, Appellant argues that “a data structure including the genetic data regarding the individual being parsed to populated a hierarchical data structure stored in the patient data, wherein the genetic data regarding the individual are stored both as a complete file and parsed genetic data portions comprising less than the complete file, and wherein the individual data portions are individually indexed in the hierarchical data structure for evaluation” is not a generic data structure and the subsequently recited “inferencing engine” referencing the aforementioned data structure ties the specific structure of the genetic data with the application of rules. Examiner respectfully disagrees. Independent claim 1 recites the additional elements of using “a hardware processor of a computing system,” “a digital data file,” “a memory of the computing system,” “a hierarchical data structure,” “a data structure,” “a rules data structure,” and “an inferencing engine.” to perform the collecting, analyzing, and storing limitations of the abstract idea. These additional elements are recited at a high-level of generality. Turning to Appellant’s specification, the system for use in generation of a See Application Specification Pg. 29, Lines 5-15, Fig 1). Under broadest reasonable interpretation, each of the additional elements of the claim are recited and described as general purpose computer processors and databases for performing the rules as claimed. In this way, the limitations recite no more than mere instructions to implement the abstract idea on a computer and merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f). 
	Appellant further argues that the instant limitations of independent claim 1 are analogous to the addition elements included in Example 42 of the Subject Matter Eligibility 2019 PEG. Examiner respectfully disagrees. The facts and circumstances of the Example 42 claim of the Subject Matter Eligibility 2019 PEG and the claim as written, are directed to solving the technical problem of the real-time collection and conversion of data provided in a non-standardized format dependent on the hardware and software platform used into a standardized format. Appellant’s independent claim 1 is distinguishable. The additional elements in independent claim 1 recite generic computer components for the collection of genetic data, analyzing the collected data to store the data in a data structure, and comparing the stored data to rules for generating a treatment plan. 
Accordingly, the additional elements of independent claim 1, when viewed individually and in combination, fail to integrate the abstract idea into a practical application.

Lastly, Appellant argues that under the second step of the Mayo/Alice analysis, the subject matter of claim 1 and its dependents amounts to significantly more than an abstract idea.
	Appellant argues that independent claim 1 uses a specialized file format that improves the functionality of the algorithm and makes updating the data and using the data more efficient and effective such that it represents and inventive advantage over conventional, routine computer activities See App. Brief. Pg. 14, Lines 15-31, Pg. 15, Lines 1-3). Examiner respectfully submits that the above argued elements are not recited in the instant independent claim 1. Under broadest reasonable interpretation, independent claim 1 recites the additional elements of “a hardware processor of a computing system,” “a digital data file,” “a memory of the computing system,” “a hierarchical data structure,” “a data structure,” “a rules data structure,” and “an inferencing engine,” to perform the storing steps of extracting data elements of the collected genetic data and storing the extracted data elements into a hierarchical data structure. The claim limitation is not narrowly defined as a specialized data file, a specific organization based on the relevance of the genetic data within the genetic data file, a specialized step for updating both the genetic portions of data or the rules themselves, nor within a machine learning or artificial intelligence context. 
	Appellant argues that independent claim 1 represents effecting a transformation or reduction of a particular article to a different thing or state. Examiner respectfully disagrees. Turning to the limitations of independent claim 1, the claim is directed to the collection, analysis, and storage of data. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)). In this way, the mere collection of the genetic data and the storage of the data elements within Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). 
	Accordingly, Appellant’s independent claim 1 and its dependent claims 2-4, 10, 15, 18, 30, 32, 36-37, 39-41, and 43-46 fail to recite significantly more than the abstract idea, and thus, the claims fail to recite patient eligible subject matter.  

	(B1). Regarding the 35 U.S.C. § 103 rejection of Claims 1-2, 4, 10, 15, 18, 30, 32, 36-37, 39-41, and 43-46. [App. Br. at Pgs. 20-26].
First, Appellant argues that the cited references, U.S. Patent Application Pub. No. 2013/0197938 A1 (hereinafter “Bayouk”) in view of U.S. Patent Application Pub. No. 2017/0116379 A1 (hereinafter “Scott”), fail to teach Appellant’s claimed data structure that stores genetic data regarding the individual both as a complete file and parsed genetic data portions comprising less than the complete file and that the individual data portions are individually indexed in the hierarchical data structure for evaluation. 


Response (B1), first, Appellant argues that the cited references, U.S. Patent Application Pub. No. 2013/0197938 A1 (hereinafter “Bayouk”) in view of U.S. Patent Application Pub. No. 2017/0116379 A1 (hereinafter “Scott”), fail to teach Appellant’s claimed data structure that stores genetic data regarding the individual both as a complete file and parsed genetic data portions comprising less than the complete file and that the individual data portions are individually indexed in the hierarchical data structure for evaluation. 
	Appellant argues that the specific file structure for genetic data presented in Appellant's claims is neither taught in nor rendered obvious by the references cited. See App. Brief. Pg. 24, Lines 23-25. Examiner respectfully disagrees. Examiner respectfully submits that Bayouk, in view of Scott, teaches each limitation of independent claim 1 under its broadest reasonable interpretation. 
	First, Bayouk discloses that the collected data may be laboratory data and clinical data. See Bayouk at [0015], [0032]. Information is exchanged in the form of a message, wherein upon receive of a message from a source system, the data in the message is parsed into discrete fields. See Id at [0035]. Data in the patient record is parsed, normalized, and mapped in accordance with an ontology. See Id at [0039]. Under broadest reasonable interpretation, the populating the hierarchical data structure through individually indexing is taught by the mapping the parsed data (i.e. individually indexing) in accordance with an ontology, which provides relationships between data such as in a tree-like structure. See Id at [0016], [0039]. In this way, Bayouk teaches the hierarchical data structure interested as mapped storage in accordance with an ontology which provides weights to the parsed data elements for mapping. Further, for purposes of clarification, Bayouk discloses that the data may include unstructured See Id at [0045]. 
	Although Bayouk fails to explicitly disclose that the collected data may be genetic data, Bayouk does disclose that the data may be laboratory or clinical data. In obvious combination, Scott discloses receiving genetic data in a digital data file, through (a genetic locker may be created to secure an individual’s genetic information, such as through encryption, so that only authorized users may access the genetic code. See Scott at [0042].

Second, Appellant argues that because the cited references do not teach the data structure of Appellant’s claim 1 and dependents, the cited references cannot teach the inferencing engine utilizing the structures. 
	Examiner respectfully disagrees, and respectfully submits that the data structure of Appellant’s claim 1 and dependents is taught for the reasons as stated above. Regarding the limitations of the inferencing engine and generation of the personalized treatment plan, Examiner respectfully submits that Bayouk and Scott, in obvious combination, disclose each element of the claim. 
	Bayouk discloses the management of the sourced data within the patient record and a system for evaluating the data against rules to for the generation of additional data, and/or an action or an audit, wherein the rules are used to update an individual’s health status, for health and disease management monitoring, the creation of various alerts and reminders, and wherein the patient record may be personalized for future plans and needs of the patient. See Bayouk at [0029], [0040], [0042]. Although Bayouk fails to explicitly disclose utilizing the patient data structure to generate a personalized treatment plan, Scott fills the gaps.  Scott discloses and application server that may utilize clinical rules to implement a knowledge-driven decision support rules engine and may similarly searches of known gene variants against the patient’s data (i.e. applying rules against the patient data structure), See Scott at [0029]. Further, Scott discloses optimizing an individual’s treatment using a system wherein predictive modeling coupled with pre-computation of recommended therapies for each individual is performed with automatic utilization management decisions and guidance for selection of therapy. See Scott at [0030]. [0033]. Lastly, Scott discloses that algorithms would determine which treatment would be most efficacious for an individual based on the individual's genetic code (i.e. generation of personalized treatment plan through application of rules based a patient’s particular genetic information). See Scott at [004]. 
	Accordingly, Examiner respectfully submits that independent claim 1 and its dependents are obvious over Bayouk in view of Scott, for at least the above reasons. 

	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626 
                                                                                                                                                                                                       /JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.